Citation Nr: 0417701	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1971.  He served in Vietnam from April 1970 to 
March 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In February 2004, the veteran presented testimony before the 
undersigned at hearing conducted in Washington, DC.  A 
transcript of that hearing is contained  in the claims 
folder.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
otherwise generally known as the Veterans Claims Assistance 
Act (VCAA).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

In this case, a development letter addressing the VCAA 
provisions regarding the veteran's claim was issued in July 
2001.  Also in July 2001, the RO sent the veteran an 
additional development letter specifically informing him of 
information that would be required from him to permit 
development of his PTSD claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2003); 
Cohen v. Brown, 10 Vet. App 128 (1997).

In February 2004, the veteran testified that he was in 
Vietnam for most of 1970.  While in Vietnam he was initially 
stationed for approximately four months in Can Tho.  
Thereafter, he was thereafter in Soc Trang, Rach Gia, and Ca 
Mau.  While stationed in Can Tho in early 1970 he and a few 
friends, including one named Lopez, met together off-duty.  
At one point during their gathering the appellant reportedly 
got up and left for a few minutes.  While away, however, a 
rocket hit their meeting location and killed his friends.   
He added that one of the friends was from his unit and others 
were from another company.  

He also testified that on one occasion he and a friend were 
confronted by members of a Vietnamese teenage gang.  While he 
was able to get away his Army friend, named "Alvarez," was 
killed.  This incident purportedly occurred while stationed 
in Can Tho.  

He testified further that he witnessed dead and injured 
soldiers who were in aircraft during refueling.  

Finally, he testified that the bases where he was stationed 
were occasionally shelled.  This reportedly occurred as 
frequently as two to three times per week.  

The veteran testified that the incident in which "Alvarez" 
was killed occurred in the early part of 1970.  A search of 
the World Wide Web reveals, however, that while 19 soldiers 
named Alvarez died in Vietnam during the Vietnam War, none 
died in 1970.  See 
http://www.vvmf.org//index.cfm?sectionID=110.  Because the 
incident described by the veteran does not correspond with 
the date of death in Vietnam of any American soldier named 
"Alvarez," the Board does not anticipate verifying this 
alleged stressor.  Nevertheless, with respect to the 
remaining stressors efforts must continue to try and verify 
those incidents.  

Post service records include a March 2002 VA psychological 
examination report which note the veteran's self-reported 
history of Vietnam stressors, and his symptoms.  
Psychological testing was administered, and PTSD due to self 
reported inservice stressors was diagnosed.  However, because 
the diagnosis was not based on independently verified 
stressors, this report alone cannot now be relied upon to 
support a grant of service connection for PTSD.  38 C.F.R. § 
3.304 (f).

The veteran has testified that beginning in February 2002 he 
began receiving VA treatment for PTSD, including some weekly 
group sessions at a Baltimore VA Medical Center (VAMC).  
While he apparently has stopped attending group therapy, 
periodic individual treatment sessions reportedly have 
continued.  As these records have yet to be secured, further 
development is in order.  

Accordingly, this case is REMANDED for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
This should include an additional VCAA 
notice letter notifying the veteran of 
the evidence still not of record 
necessary to substantiate his remanded 
claims.  In the letter, the RO should 
inform the veteran of information and 
evidence that VA will obtain, and 
information and evidence that the 
veteran must submit, pursuant to 
development requirements as delineated 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should also then 
notify him that it is his 
responsibility to submit all pertinent 
evidence in his possession.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the RO 
should inform the veteran that VA will 
make efforts to obtain any additional 
as-yet-unobtained relevant evidence, 
such as VA and non-VA medical records, 
or records from government agencies, if 
he identifies such records and the 
custodians thereof.  The RO must notify 
the veteran of any unobtained evidence 
which he identified that could not be 
obtained so that he may attempt to 
obtain the evidence himself.  The RO 
must then undertake all such indicated 
necessary development, including based 
on any additional information or 
evidence submitted by the veteran.  All 
records and responses received must be 
associated with the claims folder.  

2.  The RO must obtain all VA mental 
health treatment records, including 
records of group and individual therapy 
at the Baltimore and Perry Point VA 
Medical Centers.  All records and 
responses received must be associated 
with the claims folder. 

3.  The RO must review the statements 
made by the claimant and summarize all 
claimed stressors, including as 
discussed in the body of this remand, 
above.  The RO should then send copies 
of the veteran's DA Form 20, DD Form 
214, any other pertinent evidence, and 
this summary of all claimed stressors to 
the United States Armed Services Center 
for Unit Research (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150-3197.  
USASCRUR should then be requested to 
provide any information that might 
corroborate the claimant's alleged 
stressors concerning his service in 
Vietnam, while attached to the 191st 
Aviation Company, and while with 
Headquarters and Headquarters Company, 
13th Aviation Battalion (Combat).

4.  After completion of the foregoing, 
the RO must then make a finding of any 
independently verified in-service 
stressors.  

5.  After completion of all of the above 
instructions, if an in-service stressor 
(or stressors) has been independently 
verified, then a VA psychiatric 
examination for compensation purposes 
should be afforded the claimant, to 
address whether a diagnosis of PTSD, due 
to verified in-service stressor(s), may 
be made.  All necessary tests should be 
conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review in 
association with the examination.  The 
examiner should consider the claimant's 
past medical history, including past 
substance abuse.  The examiner should 
then address the following:  A)  Does 
the veteran have PTSD?  B) If so, is it 
at least as likely as not that PTSD is 
due to an independently verified in-
service stressor?  A complete rationale 
must be provided for any opinion 
offered.

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




